It is a
distinct honour to address this Assembly on the
occasion of the sixtieth regular session of the General
Assembly of the United Nations, an important
milestone in the life of our Organization. We would
like to take this opportunity to express our warm
congratulations to His Excellency Mr. Kofi Annan,
Secretary-General of the United Nations, for the skill
and dynamism he has displayed in leading our
Organization. We would also like to pay tribute to his
dedication to the cause of peace and to the interest he
has always paid to the people of Burundi during their
difficult times. Allow us also at this memorable time to
express our profound gratitude to the Security Council
of the United Nations for the resolute will it has
displayed in accompanying the people of Burundi step
by step in their search for peace.
Our country has just entered an essential phase in
its history. In political terms, after more than ten years
of war and a lengthy period of transition, the main
protagonists in the conflict have agreed to bury the
hatchet. Free, pluralist, fair and transparent elections
were the culmination of this long process. Indeed, it
was at the end of a genuine electoral marathon,
involving local, legislative, senatorial and presidential
elections, that the people of Burundi overwhelmingly
chose the programme and candidates of my party, the
CNDD-FDD (Conseil National pour la Défense de la
Démocratie, Forces pour la Défense de la Démocratie),
in calm and in dignity. This was an indisputable and
undisputed victory recognized and acknowledged by
all of the many foreign observers. The political parties
have also accepted the verdict of the ballot boxes.
In order to enable every opportunity for national
harmony and establish democracy once again, we have
just set up a Government of broad national union
consisting of all the elements of the Burundi people,
with its political, social, ethnic and regional diversity, a
Government where women hold the significant
position they deserve.
We are especially pleased to note the genuine
social and mental change represented by the entry of
Burundian women into the political sphere. Today,
women hold 35 per cent of posts in the executive
branch. Their presence is notable in all State
institutions. For the first time in my country’s history,
2

the National Assembly is presided over by a woman
and two women are vice-presidents of the Senate. At
the Government level, one of the two vice-presidencies
of the Republic is held by a woman. Women head
seven of the 20 ministries, including in such important
posts as justice, foreign relations and planning. Lastly,
many women are working in provincial and communal
administrations.
Our Government cherishes the hope that this
contribution of women’s talents to managing the affairs
of State will help to strengthen democracy by giving it
a warmer, more thoughtful and peaceful image.
We are also pleased that the democratic spirit of
cohesion and unity in diversity which has breathed new
life into the political scene is also being felt in the
institutions of defence and security. Indeed, yesterday’s
antagonists — the former Burundian armed forces and
the armed groups arrayed against them — have been
merged into new forces, known as the National
Defence Force and the National Police of Burundi, in
which all the country’s players are represented. That
fact is rare enough to warrant highlighting.
All of those profound changes have been made
possible by the synergy between the concern of the
international community, the courage and maturity of
the Burundian people, and the willingness to
compromise of the political class. We express our
warmest thanks to all the international partners that
accompanied us on our long road to peace. In
particular, we would single out the regional initiative,
the United Nations Operation in Burundi, mediators
Mwalimu Julius Nyerere and President Mandela,
facilitator Jacob Zuma, the European Union, the United
States of America, the African Union and many
friendly countries, especially those that contributed
troops to the peacekeeping force as well as financial
logistic means.
Peace in our country, like the lasting success of
our democratic experience, is closely linked to the
stability of the regional environment. We therefore
welcome the efforts to restore peace, stability and
sustainable development in the Great Lakes region. We
are closely following and actively participating in the
preparations for the International Conference on the
Great Lakes Region, now being organized under
United Nations and African Union auspices, with the
support of the region’s Group of Friends.
We are one with our world village. Nothing that
occurs there does not touch us. Threats to peace and
security sneer at borders. We call today for an urgent
partnership to combat terrorism. In that context, the
general convention on international terrorism, once
concluded, will be an innovative legal instrument in
addressing issues that have yet to be regulated.
We also need to stem the phenomenon of drug
trafficking, which — with its many corollaries,
including child labour, the sex industry and illegal
migration — is transforming human beings into
twenty-first century commodities.
Combating terrorism must include promoting a
culture of peace. It would thus be useful to use the
International Decade for the Culture of Peace to build
the defences of peace in the minds of men and women,
particularly through education, the media, faith-based
organizations and cultural programmes aimed at
children.
Terrorism is also a denial of human rights. We
therefore welcome the decision to create the human
rights council to promote respect for those rights. The
council will allow us to end the partisan bickering
prevalent in the Commission on Human Rights.
As to the reform of the Security Council and
other United Nations organs, our Government supports
the position of the African Union.
With respect to good governance, our
Government is committed to taking appropriate
measures to establish good governance in all its
aspects. We refer in particular to capacity-building, the
mobilization of domestic resources and the
implementation of strategies to combat corruption,
fraud and embezzlement. We will soon be unveiling a
new law and anti-corruption squad.
We are committed to fighting impunity, for we
want to strive for impartial justice, not only by
building our capacities in that sphere, but also by
reforming the sectors involved in that issue. In that
context, we request in particular the international
community’s assistance in the urgent establishment of
a truth and reconciliation commission.
In the socio-economic field, we hope that the
establishment of new elected, democratic institutions
will lay the groundwork for robust legitimacy and
effectiveness in our reconstruction and socio-economic
development strategies. We wish to prioritize the
3

rehabilitation of social and economic infrastructure
destroyed during the war and the reintegration of
expatriates, internally displaced persons, demobilized
soldiers and war victims.
We also intend to attach high priority to
education. Thus, when we came to power, we decided
to provide free primary schooling to all children by the
beginning of the 2005-2006 school year. That priority
goal for education requires the development and
implementation of ambitious and urgent programmes to
train qualified teachers, rebuild schools and obtain new
educational materials.
For the period 2006-2008, we are planning for the
construction of at least one primary school for each
census area, totalling some 350 primary schools. That
will involve the construction of 800 classrooms in
2006, the recruitment of 2,000 new teachers and the
acquisition of teaching materials at an estimated cost of
$15 million. In that same context, we will prioritize
professional training, particularly in the agricultural,
paramedical, technical and trade fields, in order to
hasten the country’s reconstruction. By 2008, we
expect to build in each province a technical secondary
school with several departments and a capacity of at
least 1,000 pupils.
Increased financial resources will be necessary
and we know that we can count on the assistance of the
international community. In that regard, we support the
innovative proposal of the French Government to find
new sources of development financing by imposing a
levy on air tickets.
Much remains to be done in the area of health.
Our Government has undertaken to develop a policy to
make significant improvements in universal access to
health care, and to implement the national strategic
plan to combat HIV/AIDS, an essential component of
which is capacity-building in HIV/AIDS prevention
and treatment.
The achievements of my country, particularly in
the political and security fields, are important steps in
the right direction. Nevertheless, they are only the start
of a process that must be consolidated.
In particular, we will have to resume activities to
combat poverty and re-establish economic growth, two
essential measures that will allow our people to reap
the dividends of peace.
The support of the entire population for the peace
process and the programme for economic growth is
essential. But how can the people feel that the new
policy includes them if their living conditions are not
rapidly improved? That is why the support of the
international community in this difficult period is of
supreme importance. We make an urgent appeal to the
international community to ensure that the level and
quality of their commitments will respond to the
insistent expectations of our population and to the new
democratic changes.